—Appeal from a decision of the Workers’ Compensation Board, filed March 25, 1993, which ruled that claimant sustained an accidental injury arising out of and in the course of his employment.
Claimant was employed as a security guard and was injured when he slipped while moving his car in the parking lot of a department store to which he had been assigned. The determination of what is a deviation from employment and what is reasonable and work-related activity is a factual issue for the Board. We find under the circumstances of this case that substantial evidence supports the Board’s determination that claimant’s actions did not constitute such a deviation and instead arose out of and in the course of his employment.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.